Citation Nr: 0814936	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a disability rating in 
excess of 0 percent for residuals of otitis externa, mild, 
and denied service connection for bilateral hearing loss and 
tinnitus.

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2007.  A 
transcript of the hearing is of record. 

At the time of the Board hearing, the veteran submitted 
additional evidence that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 (2007) is 
not necessary, as the veteran specifically waived RO 
jurisdiction of the newly submitted evidence.


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence shows 
a relationship between the currently diagnosed bilateral 
hearing loss and service.

2.  Resolving all doubt, the competent medical evidence shows 
a relationship between the currently diagnosed tinnitus and 
service.

3.  Bilateral otitis externa is manifested by no more than 
swelling, dry, scaly, or serous discharge and itching, 
requiring frequent and prolonged treatment.  
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303.

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303.

3.  The schedular criteria for a 10 percent evaluation for 
bilateral otitis externa, but no more, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.10, 4.87, Diagnostic Code (DC) 6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claims for bilateral hearing 
loss and tinnitus and increased rating claim for bilateral 
otitis externa have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above regarding the grant of service connection for 
bilateral hearing loss and tinnitus, and the award of the 
maximum rating for otitis externa, no conceivable prejudice 
to the veteran could result from this adjudication.  See, 
Bernard v. Brown, 4 Vet. App. 384. 393 (1993); see also 38 
C.F.R. § 4.87 DC 6210.

I.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  At his December 2007 hearing, he 
testified that his tinnitus began when he had an ear 
infection in-service, and that he was exposed to noise 
exposure from military artillery, weapons, aircraft, and 
construction equipment without hearing protection while in 
service, particularly while serving in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present hearing loss and tinnitus 
disabilities.  A January 2006 VA audiological examination 
shows diagnoses of bilateral mild to profound hearing loss 
and tinnitus.  Likewise, a May 2005 VA audiological treatment 
report notes that the veteran is suffering from mild, mixed 
hearing loss.  

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records are negative.  Personnel records confirm, however, 
that the veteran served as a construction electrician and 
that he served in Vietnam.  At his hearing the veteran 
testified to exposure to noise from artillery, weapons, 
aircraft, and construction equipment without hearing 
protection.  The Board finds this testimony credible, and the 
veteran's exposure to acoustic trauma in service is conceded.   
See, 38 C.F.R. § 3.304 (d) (2007).

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether the acoustic trauma suffered 
while in the military and the present hearing loss and 
tinnitus disabilities are directly related.	

The favorable evidence consists of a May 2005 VA audiological 
opinion by a physician that notes that it is as likely as not 
that the veteran's current hearing loss is service-connected.  
While the physician did not address the issue of tinnitus, he 
noted the veteran's noise exposure during service and 
performed audiometry testing.  

A VA audiological examination was conducted in January 2006.  
The examiner did not review the veteran's claims file, but 
did note his in-service noise exposure.  
The examining audiologist said that he could not offer an 
opinion concerning whether it is as least as likely as not 
that the veteran's current hearing loss and tinnitus 
disabilities are the result of military service without 
resorting to mere speculation.  

In the present case the evidence favorable to finding service 
connection is, at worst, in a relative equipoise.  38 
U.S.C.A. § 5107(b).  

The veteran has put forth evidence in the form of two VA 
audiological opinions.  The January 2006 VA audiological 
opinion shows that the veteran's tinnitus has the same, at 
least partly, etiology as his hearing loss.  The May 2005 
opinion determined the veteran's hearing loss is at least as 
likely as not related to service.  Together these opinions 
show that it is as likely as not that the etiology of both 
the veteran's current hearing loss and tinnitus disabilities 
is noise exposure during service.  All doubt is resolved in 
the veteran's favor and service connection for hearing loss 
and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49.




II.  Increased Rating for Bilateral Otitis Externa

The RO originally granted service connection for residuals of 
otitis externa, mild, in August 1971, assigning a 0 percent 
rating with an effective date of November 6, 1970.  This 
rating was continued in the February 2006 rating decision 
presently on appeal.  During his hearing the veteran 
testified that his bilateral otitis externa disability merits 
a 10 evaluation. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6210 provides for a maximum 10 percent rating 
where chronic otitis externa is exhibited by swelling, dry, 
scaly, or serous discharge and itching, requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87, DC 6210.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 6210, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2007).  The 
veteran must have evidence of swelling, dry, scaly, or serous 
discharge and itching, requiring frequent and prolonged 
treatment, in order for a compensable rating to be warranted.

A private medical opinion from the veteran's physician dated 
in December 2007 notes that the veteran was seen because he 
was having recurrent itching, crusting, and painful and sore 
ear canals.  A physical examination revealed crusting and 
scaling of both of the ear canals.  A diagnosis of bilateral 
chronic external otitis was given and a treatment plan for 
the future was made.  Likewise, a VA examination dated in 
January 2006 that was conducted for the veteran's diabetes 
mellitus disability notes that on examination the veteran's 
external ear canals revealed slight scaling.

The Board accepts the veteran's statements regarding his 
recurrent itching, crusting, and painful ear canals because 
he is competent to report his own experiences with his ears 
as he is not giving a diagnosis or a statement requiring 
specialized knowledge and there is no reason to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The December 2007 private medical report shows that the 
veteran's bilateral ears were positive for scaling, itching, 
and crusting.  Furthermore, a future treatment plan was made, 
indicating the disability requires frequent or prolonged 
treatment. Likewise, the January 2006 VA examination notes 
scaling of the veteran's ear canals.  A compensable (10 
percent) rating is warranted.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence or even 
alleged that his bilateral otitis externa disability 
manifests such factors as marked interference with employment 
or frequent periods of hospitalization.  Thus, the Board does 
not find that the veteran's disability picture has been 
rendered unusual or exceptional in nature as to warrant a 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluations for 
the disabilities at issue for which increased compensation 
benefits is sought on appeal.  38 C.F.R. § 3.321 (b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an evaluation of 10 percent, but no more, for 
bilateral otitis externa, is granted, subject to the rules of 
compensation and monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


